—Order, Supreme Court, New York County (Edward Lehner, J.), entered October 16, 2000, which, to the extent appealed from as limited by the brief, granted the motion of defendants Stuart and Mary Ann Summit for summary judgment and dismissed the complaint against them, unanimously affirmed, without costs. Appeal from order, same court and Justice, entered January 22, 2001, which denied plaintiffs’ motion to reargue the aforementioned order, unanimously dismissed, without costs, as taken from a nonappealable paper.
The Summit defendants met their burden on their motion *156for summary judgment. There was no evidence to show that plaintiffs fall down their residential staircase was caused by a dangerous condition created by defendants, or that defendants had actual or constructive notice of a potentially dangerous condition existing on the steps (see, Wright v South Nassau Communities Hosp., 254 AD2d 277). Plaintiff, in opposition to summary judgment, failed in her burden as to causation and thus failed to raise an issue of fact as to the Summit defendants’ liability (see, Lynn v Lynn, 216 AD2d 194, 195). Concur — Mazzarelli, J. P., Andrias, Ellerin, Buckley and Marlow, JJ.